      Case 6:19-cv-00537-ADA Document 48-1 Filed 06/25/20 Page 1 of 4




                  UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TEXAS
                         WACO DIVISION


SOLAS OLED LTD.,
                         Plaintiff,
     v.                                    Case No. 6:19-cv-00514-ADA
DELL INC.,
                         Defendant.



SOLAS OLED LTD.,
                         Plaintiff,
    v.                                     Case No. 6:19-cv-00515-ADA
GOOGLE LLC,
                         Defendant.



SOLAS OLED LTD.,
                         Plaintiff,
     v.                                    Case No. 6:19-cv-00537-ADA
APPLE INC.,
                         Defendant.



SOLAS OLED LTD.,
                         Plaintiff,
     v.                                    Case No. 6:19-cv-00631-ADA
HP INC.,
                         Defendant



              DECLARATION OF PHILIP X. WANG IN SUPPORT OF
               SOLAS’S OPENING CLAIM CONSTRUCTION BRIEF




                                       1
        Case 6:19-cv-00537-ADA Document 48-1 Filed 06/25/20 Page 2 of 4




                            DECLARATION OF PHILIP X. WANG

I, Philip X. Wang, declare as follows:

       1.      I am a member of the State Bar of California and a partner at the law firm of Russ

August & Kabat, counsel for Plaintiff Solas OLED Ltd. in the above-captioned action. I have

personal knowledge of the facts set forth herein and, if called upon to testify, could and would

testify competently thereto.

       2.      Attached hereto as Exhibit 1 is a true and correct copy of Declaration of Richard

A. Flasck in support of Solas’s opening claim construction brief.

       3.      Attached hereto as Exhibit 2 is a true and correct copy of U.S. Patent No. 6,072,450.

       4.      Attached hereto as Exhibit 3 is a true and correct copy of U.S. Patent No. 7,447,338.

       5.      Attached hereto as Exhibit 4 is a true and correct copy of U.S. Patent No. 7,573,068.

       6.      Attached hereto as Exhibit 5 is a true and correct copy of U.S. Patent No. 7,499,042.

       7.      Attached hereto as Exhibit 6 is a true and correct copy of U.S. Patent No. 7,663,615.

       8.      Attached hereto as Exhibit 7 is a true and correct copy of the Parties’ joint revised

list of terms/constructions dated June 12, 2020.

       9.      Attached hereto as Exhibit 8 is a true and correct copy of The Authoritative

Dictionary of IEEE Standards Terms (7th ed. 2000) (“IEEE Dictionary”), definitions of “drain,”

“source,” select,” and “substrate.”

       10.     Attached hereto as Exhibit 9 is a true and correct copy of Microsoft Computer

Dictionary (3rd ed., 1997), definition of “signal” and ‘scan line.”

       11.     Attached hereto as Exhibit 10 is a true and correct copy of McGraw-Hill Dictionary

of Scientific and Technical Terms (4th ed., 1989), definitions of “data transmission line,” “source,”

drain,” and “selection circuit.”




                                                     2
        Case 6:19-cv-00537-ADA Document 48-1 Filed 06/25/20 Page 3 of 4




       12.      Attached hereto as Exhibit 11 is a true and correct copy of Merriam-Webster

Dictionary (avail. at www.merriam-webster.com, accessed May 2020), definitions of “select,”

“selection,” “sequential,” and “series.”

       13.      Attached hereto as Exhibit 12 is a true and correct copy of Dictionary.com (avail.

at www.dictionary.com, accessed May 2020), definitions of “period,” “section,” “sequence,” and

“sequential.”

       14.      Attached hereto as Exhibit 13 is a true and correct copy of Oxford Concise

Dictionary (12th ed., 2011), definitions of “period” and “section.”

       15.      Attached hereto as Exhibit 14 is a true and correct copy of Claim Construction

Memorandum and Order from Solas OLED Ltd. v. Samsung Display Co., Ltd., 2:19-CV-00152-

JRG, Dkt. 99 (E.D. Tex. Apr. 17, 2020).

       16.      Attached hereto as Exhibit 15 is a true and correct copy of Claim Construction

Order from Solas OLED Ltd. v. LG Display Co., LG Elec., Inc., and Sony Corp., Dkt. 82, Case

6:19-cv-00236-ADA (W.D. Tex. June 9, 2020).

       17.      Attached hereto as Exhibit 16 is a true and correct copy of the Parties’ Joint Claim

Construction Statement from Solas OLED Ltd. v. LG Display Co., LG Elec., Inc., and Sony Corp.,

Dkt. 76, Case 6:19-cv-00236-ADA (W.D. Tex. May 1, 2020).

       18.      Attached hereto as Exhibit 17 is a true and correct copy of HP’s proposed claim

constructions, served May 22, 2020.

       19.      Attached hereto as Exhibit 18 is a true and correct copy of Plaintiff Solas OLED

Limited’s Disclosure of Asserted Claims and Infringement Contentions, Case No. 2:19-cv-00152-

JRG (E.D. Texas), served on Oct. 7, 2019.




                                                     3
        Case 6:19-cv-00537-ADA Document 48-1 Filed 06/25/20 Page 4 of 4




       20.     Attached hereto as Exhibit 19 is a true and correct copy of Apple’s proposed terms

for construction, Case No. 6:19-cv-00537-ADA, served on April 30, 2020.

       21.     Attached hereto as Exhibit 20 is a true and correct copy of Apple’s proposed claim

constructions, Case No. 6:19-cv-00537-ADA, served on May 22, 2020.

       22.     Attached hereto as Exhibit 21 is a true and correct copy of excerpts from the

transcript of the April 14, 2020, Telephonic Motion Hearing from Solas v. Dell and Google, Case

Nos. 6:19-cv-00514-ADA, 6:19-cv-00515-ADA.

       23.     Attached hereto as Exhibit 22 is a true and correct copy of excerpts from The New

Oxford American Dictionary, Second Edition (2005).

       24.     I declare under penalty of perjury that the foregoing is true and correct. Executed

this twenty-fifth day of June, 2020, at Los Angeles, California.



                                                     /s/ Philip X. Wang
                                                     Philip X. Wang




                                                    4
